This case is appealed by case-made from the district court of Tulsa county, and defendant in error moves to dismiss because of the insufficiency of the certificate of the trial court. The certificate is as follows:
"I, the undersigned, judge of the district court of Tulsa county, Oklahoma, do hereby certify that the foregoing case-made was presented to me for settlement and signing on this the 3rd day of March, 1926, and C. H. Simon, attorney for plaintiff, appeared and suggested that the case-made does not contain all of the record in the case, whereupon, I, as judge of said court, upon consideration of same, find and certify that so much of case-made as is contained in pages 49 to 73, inclusive, is a true and correct copy of the proceedings had before me in said case; that I heard the application to vacate and set aside the sheriff's sale as is shown by this part of said case-made, and that so much of said case-made as is included between pages 49 to 73, inclusive, is settled and signed by me as true and correct, and I direct the court clerk of Tulsa county, Oklahoma, to attest and file the same according to law.
"Witness my hand at Tulsa, Oklahoma, *Page 254 
this 3rd day of March, 1926.
"(Signed) Luther James, "Judge of the District Court.
"Attest:
"Hal Turner, Court Clerk, Tulsa County, Oklahoma.
"By Lee Evans, Deputy."
Our statutes do not provide a form of certificate, but the rules of this court, which have the force and effect of a statute, do provide a form, which is as follows:
"I, the undersigned judge of the district court of _____ district for _____ county, Oklahoma, hereby certify that the foregoing was presented to me as a case-made in the action above entitled (here cite the facts with reference to the appearance of the parties and suggestion of amendments) and I now settle and sign the same as a true and correct case-made, and direct that it be attested and filed by the clerk of said court.
"Witness my hand at _____, in _____ county, Oklahoma, this _____ day of _____, 19__.
____________________ "District Judge.
"Attest: ____________________ "Court Clerk."
The whole record presented to the trial court, unless corrected, and then as correct, must be allowed, settled and signed as a case-made, and not a part of it, as in the instant case. This case-made is a nullity and presents nothing to this court for review, and the appeal is dismissed.